DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 09/16/2020 and 03/15/2021 have been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A system for controlling out-of-band pairing of sterile and non-sterile devices without compromising sterility thereof, the system comprising:
a non-sterile device;
a sterile medical device;
a sterile packaging enclosing the sterile medical device; and
an electronic circuit configured to store pairing information and coupled to one or more of the sterile packaging and the sterile medical device,

exchange pairing information about the sterile device via a short-range wireless protocol,
wherein the sterile medical device is configured read the pairing information from
the electronic circuit and transmit a request for wireless connection to the non-sterile device,
and
wherein, in response to receiving the request for wireless connection, the non-sterile device located outside a sterile field establishes a secure wireless connection with the sterile device locate in the sterile field via a long-range wireless protocol using the pairing information stored in the electronic circuit.
3. The system according to claim 1,
wherein the electronic circuit includes a first near field communication (NFC) tag
coupled to the sterile device, and a second NFC tag coupled to the sterile package,
wherein the non-sterile device includes a NFC transceiver configured to transmit
and store the pairing information in the first NFC tag and the second NFC tag via the short-range wireless protocol, and
wherein the sterile medical device is configured to read the pairing information
from the first NFC tag coupled thereto, and transmit the pairing information read from the first NFC tag to the non-sterile device to establish the secure wireless communication between the sterile medical device located in the sterile field and the non-sterile device located outside the sterile field.

wherein the electronic circuit includes a first near field communication (NFC) tag
coupled to the sterile device, and a second NFC tag coupled to the sterile package,
wherein the non-sterile device includes a NFC transceiver configured to read the
pairing information from at least one of the first NFC tag and second NFC tag via the short-range wireless protocol, and store the pairing information in a memory of the non-sterile device, and
wherein the sterile medical device is configured to read the pairing information
from the first NFC tag coupled thereto, and transmit the pairing information read from the first NFC tag to the non-sterile device to establish the secure wireless connection between the sterile medical device located in the sterile field and the non-sterile device located outside the sterile field.
	5. The system according to claim 1,
wherein the pairing information includes one or more of a wireless identifier, an encryption key, and a password which serves to associate the sterile medical device with the non-sterile device for secure communication with each other.
7. The system according to claim 1, further comprising:
a processor and a memory coupled to one or more of the non-sterile device and the sterile medical device, the memory storing instructions executable by the processor to:
prompt a user to place the sterile device enclosed in the sterile packaging in the
non-sterile field, and scan the electronic circuit with the non-sterile device.

wherein the electronic circuit includes a first near field communication (NFC) tag
coupled to the sterile device, and a second NFC tag coupled to the sterile package,
wherein the processor is further configured to:
determine if at least one of the first NFC tag or the second NFC tag has been
scanned by a NFC transceiver of the non-sterile device, and
prompt the user to place the sterile device enclosed in the sterile packaging in the sterile field, remove the sterile device from the sterile packaging, and turn ON the sterile device to establish the secure wireless connection.
	12. The system according to claim 10,
wherein both the first NFC tag and the second NFC tag are configured with identical pairing information,
wherein, before opening of the sterile packaging, either the first NFC tag or the
second NFC tag is scanned with a scanner of the non-sterile device to initiate wireless pairing,
and
wherein, after opening of the sterile packaging, only the second NFC tag integrated with the sterile packaging is scanned with the scanner to initiate wireless pairing.
	13. A method for controlling out-of-band pairing in a system of sterile and non-sterile devices without compromising sterility thereof, the system comprising a non-sterile device, a sterile medical device, a sterile packaging enclosing the sterile medical pairing information and coupled to one or more of the sterile packaging and the sterile medical device, the method comprising:
scanning the electronic circuit with the non-sterile device to exchange pairing
information about the sterile device via a short-range wireless protocol,
reading the pairing information from the electronic circuit with the sterile medical
device, and transmitting, by the sterile medical device, a request for wireless connection to the non-sterile device, and
wherein, in response to receiving the request for wireless connection, the non-sterile device located outside a sterile field establishes a secure wireless connection with the sterile device located in the sterile field via a long-range wireless protocol using the pairing information stored in the electronic circuit.
	14. A method for controlling out-of-band pairing in a system of sterile and non-sterile devices without compromising sterility thereof, the system comprising: a non-sterile device, a sterile medical device coupled to a first near field communication (NFC) tag, a packaging coupled to a second NFC tag and enclosing the sterile medical device, the method comprising:
exchanging pairing information between the non-sterile device and the first and/or second NFC tags via a short-range wireless protocol;
storing the pairing information in the first NFC tag and in the second NFC tag;
exchanging a request for wireless connection between the sterile medical device

establishing secure wireless communication between the sterile medical device
located in the sterile field and the computer device located outside the sterile field via the long-range wireless protocol using the pairing information stored in the second NFC tag.
16. The method according to claim 15,
wherein exchanging pairing information includes, by the non-sterile device,
transmitting and storing the pairing information in the first NFC tag and the second NFC tag via the short-range wireless protocol, and
wherein, in establishing a secure wireless connection, the sterile medical device reads the pairing information from the first NFC tag coupled thereto, and transmits the
pairing information read from the first NFC tag to the non-sterile device to establish the
secure wireless communication between the sterile medical device located in the sterile field and the non-sterile device located outside the sterile field.
	17. The method according to claim 15,
wherein exchanging pairing information includes, by the non-sterile device, reading the pairing information from at least one of the first NFC tag and second NFC tag via the short-range wireless protocol, and storing the pairing information in a memory of the non-sterile device, and
wherein, in establishing a secure wireless connection, the sterile medical device
reads the pairing information from the first NFC tag coupled thereto, and transmits the

secure wireless connection between the sterile medical device located in the sterile field and the non-sterile device located outside the sterile field.
	18. The method according to claim 14, further comprising:
prompting a user, by a processor coupled to one or more of the non-sterile device and the sterile medical device, to place the sterile device enclosed in the sterile packaging in the non-sterile field, and scanning the first NFC tag and/or the second NFC tag with a NFC transceiver of the non-sterile device.
	19. The method according to claim 18, further comprising:
determining, by the processor, if at least one of the first NFC tag or the second NFC tag has been scanned by the NFC transceiver of the non-sterile device, and
prompting the user, by the processor, to place the sterile device enclosed in the sterile packaging in the sterile field, remove the sterile package from the sterile packaging, and turn ON the sterile device to establish the secure wireless connection.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record found during the examination of the present application, Troberg et al. (US 2013/0084800 herein Troberg), fails to specifically teach, suggest, or disclose a system for controlling out-of-band pairing of 
Troberg teaches a method comprising the steps of detecting received power in a wireless power receiver of a device; determining to turn on the device in response to detecting the power; and sending information through a control interface to cause an information processing operation to be performed (Abstract).  Troberg further teaches a product package may have the purpose of improved tamper resistance to deter tampering with the electronic product it contains and the package may also have tamper-evident features to help indicate tampering.  The product package may have the purpose of keeping the electronic product clean, fresh, sterile, and safe, as would be required for a medical device (Troberg – [0075]).
These teachings of Troberg differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 2-12 depend upon allowable claim 1 therefore these claims are also allowed.

claim 13, the best prior art of record found during the examination of the present application, Troberg et al. (US 2013/0084800 herein Troberg), fails to specifically teach, suggest, or disclose a method for controlling out-of-band pairing in a system of sterile and non-sterile devices without compromising sterility thereof, the system comprising: reading the pairing information from the electronic circuit with the sterile medical device, and transmitting, by the sterile medical device, a request for wireless connection to the non-sterile device, and wherein, in response to receiving the request for wireless connection, the non-sterile device located outside a sterile field establishes a secure wireless connection with the sterile device located in the sterile field via a long-range wireless protocol using the pairing information stored in the electronic circuit.
Troberg teaches a method comprising the steps of detecting received power in a wireless power receiver of a device; determining to turn on the device in response to detecting the power; and sending information through a control interface to cause an information processing operation to be performed (Abstract).  Troberg further teaches a product package may have the purpose of improved tamper resistance to deter tampering with the electronic product it contains and the package may also have tamper-evident features to help indicate tampering.  The product package may have the purpose of keeping the electronic product clean, fresh, sterile, and safe, as would be required for a medical device (Troberg – [0075]).


Regarding claim 14, the best prior art of record found during the examination of the present application, Troberg et al. (US 2013/0084800 herein Troberg), fails to specifically teach, suggest, or disclose a method for controlling out-of-band pairing in a system of sterile and non-sterile devices without compromising sterility thereof, the system comprising: storing the pairing information in the first NFC tag and in the second NFC tag; exchanging a request for wireless connection between the sterile medical device located in a sterile field and the non-sterile device located outside the sterile field via a long-range wireless protocol different from the short-range wireless protocol; and establishing secure wireless communication between the sterile medical device located in the sterile field and the computer device located outside the sterile field via the long-range wireless protocol using the pairing information stored in the second NFC tag.
Troberg teaches a method comprising the steps of detecting received power in a wireless power receiver of a device; determining to turn on the device in response to detecting the power; and sending information through a control interface to cause an information processing operation to be performed (Abstract).  Troberg further teaches a product package may have the purpose of improved tamper resistance to deter tampering with the electronic product it contains and the package may also have 
These teachings of Troberg differ and fall short of the present application, therefore claim 14 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 15-20 depend upon allowable claim 14 therefore these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648